Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/26/2021. Claims 2-34 are currently pending and claim 1 is cancelled. Claims 1, 13, and 24 are the independent claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 10,936,289 B2, upon which this application is a continuation of. Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the side by side comparison below. For brevity, claims 2-12 are shown in the side by side comparison below, as claims 13-23 and claims 24-34 recite non-transitory computer readable mediums and systems, respectively, having similar limitations to the methods of claims 2-12, respectively, and are therefore rejected for similar reasoning over claims in US Patent 10,936,289 B2.

Current Application 17/185,550
US Patent 10,936,289
2. A method including: 

obtaining a first version of a computer program including a first process, 


the first process corresponding to and configured to perform a first operation on data of a first format; 

wherein the first process is defined by a first specification, wherein the first specification identifies the first format of data; 

defining a second specification based on the first specification, wherein the second specification identifies a second format of data different from the first format; 




by one or more processors, generating a second version of at least a portion of the computer program based on the first version of the computer program and using the second specification, including: 

omitting the first process from the second version, and 

including, in the second version of the at least portion of the computer program, the one or more second processes defined by the second specification.

analyzing, by one or more processors, a first version of a computer program, the analyzing including identifying a first process included in the first version of the computer program, 
the first process corresponding to and configured to perform a first operation on data of a first format; 

wherein the first process is defined by a first specification, wherein the first specification identifies the first format of data; 

defining, based on the analysis, a second specification based on the first specification, wherein the second specification identifies a second format of data different from the first format; 



 by one or more processors, generating a second version of at least a portion of the computer program based on the first version of the computer program and using the second specification, including: 

omitting the first process form the second version, and 

including, in the second version of the at least portion of the computer program, the one or more second processes defined by the second specification.

4. The method of claim 1, including determining a format of data to be processed by the first process.

7. The method of claim 6, in which including the one or more second processes in the computer program includes including one or more second data processing elements in the second version of the at least portion of the computer program, the second data processing element configured to execute the one or more second processes.
5. The method of claim 2, in which the first process is configured to perform the first operation on data records of a first record format and in which the one or more second processes are configured to perform the second operation on data records of a second record format.
10. The method of claim 1, in which the first process is configured to perform the first operation on data records of a first record format and in which the one or more second processes are configured to perform the second operation on data records of a second record format.
6. The method of claim 5, in which the first record format comprises a name of a field in the records.
11. The method of claim 10, in which the first record format comprises a name of a field in the records.
7. The method of claim 2, in which generating the second version of at least a portion of the computer program 


14. The method of claim 13, including modifying the copy of the portion of the computer program to omit the first process and to include the one or more second processes.
9. The method of claim 2, including executing the second version of the computer program.
15. The method of claim 1, including executing the second version of the computer program.
10. The method of claim 2, in which the second specification identifies one or more of a process upstream of the first process and a process downstream of the first process.
18. The method of claim 16, in which the overlay specification identifies one or more of a process upstream of the first process and a process downstream of the first process.
11. (New) The method of claim 2, in which the computer program includes a graph, 

in which the first process is an executable process represented by a first component of the graph and in which the one or more second processes are executable 


21. The method of claim 20,
in which the first process is an executable process represented by a first component of the graph and in which the one or more second processes are executable 
or



to provide data records to a downstream component of the graph.
22. The method of claim 21, in which the one or more second components are configured to receive data records from an upstream component of the graph. 

 23. The method of claim 21, in which the one or more second components are configured to provide data records to a downstream component of the graph.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193